Title: To Thomas Jefferson from Joseph George, Jr., 30 November 1808
From: George, Joseph, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 30th Novr 1808
                  
                  Prompted by urgent necessity to address Your Excellency, and having two aged Parents dependant on me for Support I trust that this appeal to your excellency’s humanity will not be unavailing., Having been employed as Clerk in a Respectable Mercantile house in this City, but owing to the Embargo, a measure Calculated to rescue our property from the Grasp of Foreign Nations, but severe in its immediate effects upon Some of our Commercial houses in this City, I have been discharged & by that means divested of the Support which I had before derived from my place.—To leave my Country to Seek employment, when the arms of every good Citizen ought to be nersed in the Support of her Laws & her rights, is repugnant to my idea, of the duty An american owes to his Country & Government; Will Your Excellency therefore take my cause into consideration and if any place is vacant either as Clerk in any of the Public offices or as messenger to any of our ministers at Foreign Courts or any other employment to which my abilities are adequate I Should be very happy to accept & will procure Such recommendations as Shall Satisfy Your Excellency on the Score of Respectibility & ability Resting therefore on Your Excellencys humanity I reman with great esteem
                  Your Excellency’s Devoted & humble Servant
                  
                     Joseph George Jun 
                     
                  
               